Citation Nr: 0921114	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of head 
trauma.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a mental condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1974 to August 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2007, 
the Veteran appeared at a hearing before a Decision Review 
Officer (DRO) at the RO.  A transcript of this hearing is of 
record.  In April and May 2008, the Veteran submitted 
additional evidence, for which his representative has waived 
RO initial consideration.

The Board notes that the RO considered the claim of service 
connection for PTSD in conjunction with the Veteran's appeal 
to reopen a claim of service connection for a mental 
condition.  A previous July 1975 rating decision denied the 
Veteran's claim for a mental condition on the basis that he 
did not have a diagnosed chronic mental disability at that 
time.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the term "factual 
basis" is defined as the claimant's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Claims 
based on distinctly diagnosed diseases or injuries must be 
considered as separate and distinct claims.  Id. at 1337.  As 
the record in July 1975 did not contain any evidence the 
Veteran had a diagnosis of PTSD or that alleged psychiatric 
symptoms were related to PTSD, the Board has separated that 
claim out accordingly as a new claim of service connection.  
The Board notes that treating the PTSD claim in this manner 
does not prejudice the Veteran as it is more favorable him. 

Although the RO reopened the claim of service connection for 
a mental condition in the January 2006 statement of the case 
(SOC), the question of whether new and material evidence has 
been received to reopen such claim must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized that claim accordingly.

The matters of service connection for residuals of head 
trauma, PTSD, and a mental condition (based on de novo 
review) are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


FINDINGS OF FACT

1. An unappealed rating decision in July 1975 denied service 
connection for a mental condition essentially on the basis 
that the Veteran did not have a diagnosis of a mental 
condition and that any symptoms noted during service were not 
related to his service.

2. Evidence received since the July 1975 rating decision 
shows the Veteran has psychiatric diagnoses that may be 
related to symptoms noted during service, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a mental condition, and raises 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the July 1975 rating decision is new 
and material and the claim of service connection for a mental 
condition may be reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination herein constitutes a full grant 
of the portion of the claim being addressed, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

A July 1975 rating decision denied the Veteran's claim of 
service connection for a mental condition.  He did not timely 
appeal the decision; accordingly it became final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in May 2005), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Evidence of record in July 1975 included a November 1973 
private medical record which revealed the Veteran was in a 
motor vehicle accident prior to his entrance in service.  
This record shows he hit his head at the time of impact and 
sustained injuries.  Neurological examination was normal.  He 
complained of visual disturbances, headaches, tinnitus, and 
dizziness.

Service treatment records (STRs) show that in July 1974 the 
Veteran was seen by medical personnel for complaints of being 
hit on the side of the head and kicked in the groin.  The 
diagnoses were headache, etiology to be determined, and 
trauma to the groin by history.  Five days later he continued 
to complain of severe headache and claimed "that while in 
close confinement was kicked in groin by guards" which 
caused severe pain in his testicles.  Clinical examination 
revealed some tenderness, but no swelling or hematuria.  

STRs show that in July 1974 the Veteran was seen in the 
Mental Health Clinic for complaints of experiencing auditory 
hallucinations.  On July 1974 separation examination, 
psychiatric functioning was found to be abnormal and his IQ 
was noted to probably be two standard deviations below a mean 
IQ.  The Veteran again reported having hallucinations.  The 
separation examiner noted that he had been worked up by the 
Mental Health Clinic and no organic basis for his symptoms 
had been revealed.  No other significant medical or 
psychiatric problems were found based on the Veteran's 
history or examination.

Service personnel records show the Veteran received a general 
discharge under honorable conditions for unsuitability.  The 
discharge determination was based on his receipt of a Special 
Court Martial with three specifications for unlawfully 
striking enlisted men, misconduct resulting in disciplinary 
segregation, numerous reprimands for failure to follow 
instructions and disrespect, and allegations of shirking his 
duties.  

DD Form 214 reveals he lost 114 days - from March 22, 1974 
thru July 15, 1974 - due to 10 U.S.C.A. § 972.

Evidence added to the record since July 1975 includes a June 
2005 VA treatment record showing Axis I diagnoses of 
recurrent moderate major depressive disorder, psychosis not 
otherwise specified, and rule out bipolar disorder and 
schizoaffective disorder.  On Axis II, it was noted that 
antisocial personality disorder needed to be ruled out.  The 
Veteran reported a history of hearing voices for years and 
indicated that he was hearing voices during his appointment.  
The treatment provider noted it was unclear whether his 
auditory hallucinations were due solely to depression or if 
he had a psychotic disorder, such as schizoaffective 
disorder, that would also result in hallucinations 
independent of mood symptoms.  

A January 2006 VA treatment record reveals an Axis I 
diagnosis of major depressive disorder with psychotic 
features.  A September 2007 VA treatment record shows an Axis 
I diagnosis of bipolar disorder, most recent episode 
depressed, improved, with psychotic features, improved.

Statements from the Veteran and his October 2007 hearing 
testimony allege that his mental conditions resulted from an 
in service personal assault.  Specifically, he asserts that 
in June or July 1974, while he was handcuffed and in 
confinement at Fort Riley, Kansas, he was attacked by a 
military policeman who repeatedly kicked him in the head and 
kneed him in the groin.  
At the time of the July 1975 rating decision, the evidence 
did not show the Veteran had a psychiatric disability that 
may have been related to complaints of auditory 
hallucinations during service.  The evidence received since 
July 1975 is new in that it was not previously of record.  It 
is material in that it shows the Veteran has current symptoms 
of hallucinations and associated diagnoses of bipolar 
disorder, major depressive disorder with psychotic features, 
and psychosis not otherwise specified.  Hence, it 
specifically relates to an unestablished fact necessary to 
substantiate the claim for service connection.  As the 
evidence previously showed the Veteran had complaints of 
hallucinations during service, the new evidence raises a 
reasonable possibility of substantiating the claim that his 
current psychiatric diagnoses are related to his complaints 
in service.  Since the evidence is both new and material, the 
claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
mental condition is granted.


REMAND

The Veteran's claims of service connection for a mental 
condition, PTSD, and residuals of head trauma are all based 
on allegations that they resulted from or were aggravated by 
injuries or treatment that occurred during his service.  
However, as noted, the Veteran's DD Form 214 shows he lost 
114 days of creditable service from March 22, 1974 through 
July 15, 1974 under 10 U.S.C.A. § 972.  ARMY REGULATION 635-5, 
SEPARATION DOCUMENTS 8 (Sept. 15, 2000), states that time lost 
under 10 U.S.C.A. § 972 is not creditable service for pay, 
retirement, or veteran's benefits.  As will be explained 
below, many of the events alleged to have resulted in the 
Veteran's disabilities may have occurred during the period of 
noncreditable service or may have resulted in the 
noncreditable service.  The record does not reflect that a 
line of duty determination has ever been completed regarding 
the alleged incidents.  Hence, one must be completed on 
remand. 
As noted, the Veteran alleges that his mental conditions, 
including PTSD resulted from a personal assault in service in 
June or July 1974, while he was in confinement.  He has 
stated he was attacked by a military policeman who repeatedly 
kicked him in the head and kneed him in the groin.  STRs 
reveal that he was treated during service for complaints of 
being hit on the side of the head and kicked in the groin.  
He has also stated that he has residuals of head trauma from 
this incident.  While the record reflects an investigation of 
the incident was initiated, it does not appear that a line of 
duty determination was ever done.

The Board notes STRs reflect the Veteran may have experienced 
other head trauma during service.  STRs and service personnel 
records show he was involved in a fight on March 21, 1974 and 
was subsequently seen on several occasions for headaches, 
back pain, dizziness, dim vision, and tinnitus.  It appears 
that this incident resulted in his confinement; however, a 
line of duty determination was never specifically completed 
regarding this event.

Additionally, STRs reflect that on July 9, 1974, the Veteran 
passed out and fell down a flight of stairs.  He informed 
medical personnel he hit his head and back on the steps and 
complained of low back pain.  A line of duty determination 
should be completed regarding this incident as well since it 
appears to have occurred while he was in confinement.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for all necessary 
development, the make line of duty 
determinations regarding the three 
incidents in service alleged to have 
resulted in the claimed disabilities.  If 
it is determined that any of these 
incidents did not occur in the line of 
duty, the RO should notify the appellant of 
its decision, advise him of his appellate 
rights, and provide him opportunity to 
appeal the line of duty determination.

2.  If the RO determines that any of the 
three incidents occurred in the line of 
duty, then the RO should undertake any 
further development suggested by the record 
(e.g., personal assault stressor 
development, VA examinations for the 
claimed disabilities, determinations 
regarding pre-existence of residuals of 
head trauma, etc.).

3.  After the development sought above is 
complete, the RO should then readjudicate 
the claims.  If any claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


